Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“the bypass member is configured to selectively enable bypassing of part or all of the heated water” in claim 34 ll. 2-3, invoking 112(f), interpreted to be (according to the specification Para 0037, 0038, Figs 2-3): a conduit carrying the heated water or equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“the feedwater preheating system is configured to control a temperature of the water” in claim 26 ll. 10-11, does not invoke 112(f) because the generic placeholder “system” is modified by sufficient structure being the feedwater preheater.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 26-30 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fetescu (US 6240718 B1) in view of Frutschi (US 5386685 A).
Regarding claim 26
	Fetescu discloses a system (Fig 3), comprising: 
a heat recovery steam generator (HRSG) (11) configured to recover heat from an exhaust gas (exhaust gas L9 from turbine 16), wherein the HRSG defines an exhaust flow path (L9 to flue gas outlet 15) of the exhaust gas and comprises a plurality of heat exchangers (14, 13, 12) at different positions within the exhaust flow path relative to a direction of flow along the exhaust flow path (L9 to 15), the plurality of heat exchangers including 
a last heat exchanger (12) relative to the direction of flow (L9 to 15), wherein the last heat exchanger is configured to transfer heat from the exhaust gas into water to produce a heated water (feedwater delivered from tank 30 via line L11 to last HX 12 to produce a heated water that flows to drum 27, col 3 ll. 45-52); 
a feedwater preheating system (valve 28 construed as the feedwater preheated system) thermally coupled to the last heat exchanger (12), wherein the feedwater preheating system is configured to control a temperature of the water at the last heat exchanger (for better control of the water/steam circuit, tap line L10 from outlet of HX 12 via a controllable valve 28 to the feedwater tank 30, Col 4 ll. 4-8, this indicates that the valve 28 controls the amount of heated water at the outlet of HX 12 to recirculate back to the feedwater tank 30, this recirculated heated water is then pumped back into the last HX 12; this shows that the valve 28 can affect the temperature of the water at the last HX 12 by adding a controllable amount of the heated water back to the last HX 12); 
a steam turbine (35) thermally connected to the HRSG (11); 
a feedwater tank (30) fluidly coupled to the last heat exchanger (12) in the HRSG (11), wherein the feedwater tank (30) is configured to receive the heated water from the last heat exchanger (heated water from HX 12 travels to tank 30 via line L10), and 
a return line (L22, L15, 30, L11) interconnecting the steam turbine (35) and the last heat exchanger (12) in the HRSG, wherein the return line is configured to enable flow of the steam (steam from steam turbine 35 flows into line L22) from the steam turbine toward the last heat exchanger (12) in the HRSG; and 
a second supply line (L10) interconnecting the feedwater tank (30) and the feedwater preheating system (valve 28) to enable condensate (condensate in deaerator 45 flows from feedwater tank 30 to feedwater preheating system valve 28 via HX 12 and second supply line L10 in Fig 3; note that the claim does not require that the feedwater preheating system receives a condensate from the feedwater tank, but only to enable the condensate to flow, thus can be via a plurality of paths, from the feedwater tank to the preheating system) to flow from the feedwater tank to the feedwater preheating system.
Fetescu is silent on the feedwater tank being a flash tank configured to flash the heated water to supply a flash steam to the steam turbine; 
a first supply line interconnecting the flash tank and the steam turbine to enable flow of the flash steam from the flash tank to the steam turbine.
However, Frutschi teaches a combined cycled system comprising a feedwater tank being a flash tank (combined feedwater tank and flash evaporator unit 34, Fig 1, col 2 ll. 67-68) configured to supply a flash steam to the steam turbine (steam formed in feedwater/flash unit 34 is supplied to steam turbine 30, col 3 ll. 25-32); 
a first supply line (line directing connecting feedwater/flash unit 34 to steam turbine 30 in Fig 1) interconnecting the flash tank (34) and the steam turbine (30) to enable flow of the flash steam from the flash tank to the steam turbine (col 3 ll. 25-32).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to configure the feedwater tank in Fetescu to be a combined feedwater tank/flash evaporator unit, suggested and taught by Frutschi, such that the resulted flash tank being configured to flash the heated water to supply a flash steam to the steam turbine; a first supply line interconnecting the flash tank and the steam turbine to enable flow of the flash steam from the flash tank to the steam turbine, suggested and taught by Frutschi, in order to generate additional amount of steam to provide to the steam turbine for additional work extraction.
Regarding claim 27
	Fetescu in view of Frutschi discloses the system of claim 26.
Fetescu further discloses a valve (valve 29 in Fig 3) disposed between the last heat exchanger (valve 29 connects to HX 12 via line L2) and the feedwater tank (30), wherein the valve is configured to control supply of the heated water (heated water is tapped from HX 12 via line L2 and is returned to feedwater tank 30 via valve 29, col 4 ll. 55-58, valve 29 thus controlling the supply of heated water returning to tank 30) to the feedwater tank.
Fetescu in view of Frutschi further disclose the feedwater tank being a combined feedwater/evaporator unit, i.e. flash tank, thus the valve 29 would be a flash valve in the combination of Fetescu in view of Frutschi.
Regarding claim 28
	Fetescu in view of Frutschi discloses the system of claim 26.
Fetescu further discloses a gas turbine (18, 17, 16 in Fig 3) configured to output the exhaust gas (L9) to the HRSG (11).
Regarding claim 29
	Fetescu in view of Frutschi discloses the system of claim 26.
Fetescu further discloses a condenser (condenser 43 in Fig 3, col 3 ll. 65) disposed along the return line (L22) downstream from the steam turbine (35).
Regarding claim 30
	Fetescu in view of Frutschi discloses the system of claim 29.
Fetescu further discloses a first pump (pump 44 in Fig 3, Col 3 ll. 65-67) disposed along the return line (L22) downstream from the condenser (43).
Regarding claim 32
	Fetescu in view of Frutschi discloses the system of claim 26.
Fetescu further discloses wherein the feedwater tank (30 Fig 3) is configured to receive the heated water (water exiting HX 12) from the last heat exchanger (12) via the feedwater preheating system (via preheating system valve 28 in line L10).

Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fetescu in view of Frutschi, as applied to claim 29 above, and further in view of Bruckner (US 5904039 A).
Regarding claim 31
	Fetescu in view of Frutschi discloses the system of claim 30.
	Fetescu further discloses the second supply line (L10 Fig 3) is a return/recirculated line (heater water exit the HX 12 via line L10 to return back to the HX 12 via feedwater tank 30 and pump 31) downstream from the feedwater tank (line L10 is downstream from tank 30 by HX 12 and pump 31).
Fetescu in view of Frutschi is silent on a second pump disposed along the second supply line.
However, Bruckner teaches a last heat exchanger (6 Fig 1) having a return/recirculated line (8, col 3 ll. 60-65) including a pump (10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add a pump, taught by Bruckner, to the second supply line in Fetescu in view of Frutschi, because all the claimed elements were known in the prior art (a pump positioned in a return line downstream of a heat exchanger) and one skilled in the art could have combined the elements as claimed by known methods (placing a pump in the return line downstream of the heat exchanger to recirculate the heated fluid back into the heat exchanger) with no change in their respective functions (recirculate the heated fluid back to the heat exchanger), and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

	Allowable Subject Matter
Claim(s) 18-25 and 33-37 are allowed.
i.	In claim 18, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, a system comprising, among other features, 
a flash tank fluidly coupled to the last heat exchanger in the HRSG to receive the heated water from the last heat exchanger and supply a flash steam to the steam turbine;
a first supply line interconnecting the flash tank and the steam turbine to enable flow of the flash steam from the flash tank to the steam turbine;
a return line interconnecting the steam turbine and the last heat exchanger in the HRSG to enable flow of the flash steam from the steam turbine toward the last heat exchanger; and
a second supply line interconnecting the flash tank and the return line to enable flash condensate to flow from the flash tank to the return line, wherein a junction between the second supply line and the return line is positioned upstream of the flash tank.
In claim 33, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, a system comprising, among other features, 
a flash tank fluidly coupled to the last heat exchanger in the HRSG to receive the heated water from the last heat exchanger and supply a flash steam to the steam turbine;
a first supply line interconnecting the flash tank and the steam turbine to enable flow of the flash steam from the flash tank to the steam turbine;
a second supply line interconnecting the flash tank and a gas turbine air preheating system to enable flash condensate to flow from the flash tank to the gas turbine air preheating system;
a first return line interconnecting the steam turbine and the last heat exchanger in the HRSG to enable flow of the flash steam from the steam turbine toward the last heat exchanger; and
a second return line interconnecting the gas turbine air preheating system and the first return line to enable flow of the flash condensate from the gas turbine air preheating system to the first return line, and a junction between the second return line and the first return line is positioned upstream of the flash tank.
ii.	Claims 19-25 and 34-37 are allowed at least by virtue of their respective dependency upon an allowable base claim.

Response to Arguments
Applicant’s arguments, see page 9, filed on 08/09/2022, with respect to the rejection(s) of claim(s) 26 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fetescu in view of Frutschi.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Smith (US 5647199 A) teaches a combined cycle power plant with a plurality of heat exchangers
Droux (US 6405525 B1) teaches a feedwater system 18 to provide water to a last heat exchanger 26 in an HRSG
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thuyhang N Nguyen/Examiner, Art Unit 3741